DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 11/01/2021 has been entered. The claims 1, 9, and 17 have been amended. The claims 2, 10 and 18 have been cancelled. The claims 21-23 have been newly added. The claims 1, 3-9, 11-17, 19 and 20-23 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
Lee teaches the claim limitation that the method further comprises: determining a motion track and a motion speed with which the at least one comment is to be displayed in the second coordinate system based on a predetermined vector; and displaying the at least one comment according to the motion track and the motion speed in the second coordinate system, wherein the at least one comment is displayed by moving across a real space. 
Lee teaches at FIG. 12A-12C and 14A-14B and column 22, lines 30-60 a moving direction of the marker object and the virtual image wherein the virtual image can move together with the marker object. 
Moreover, the direction vector of the marker object is predetermined prior to determining the motion track and the motion speed of the virtual image. 
Lee teaches at FIG. 14B determining the motion speed of the virtual image to be the same as the motion speed of the marker object based on the predetermined moving direction of the marker object. Lee teaches at FIG. 14B determining a motion track of the virtual image to be the same as the motion track of the marker object based on the predetermined moving direction of the marker object. Lee teaches at FIG. 14B and column 22, lines 57-60 that the virtual image can move together with the marker object based on the predetermined motion vector of the marker object. Lee teaches at column 24, lines 53-63 determining the motion track and motion speed of the virtual image based on the predetermined moving direction of the marker object wherein the motion speed of the virtual object is the same as the motion speed of the marker object. 
Lee teaches that the portable device can sense a position and a direction (vector) of the marker object using the sensor unit. Accordingly, the moving direction (vector) of the marker object is determined by the portable device. When the virtual image is displayed overlapping the marker object, the motion track of the virtual image is the same as the motion track of the marker object (bus) and the moving direction (vector) of the virtual image is the same as the moving direction (vector) of the marker object (bus). Thus, the moving direction of the virtual image is determined by the portable device. 
the processor can display the virtual image 40 in a manner of overlapping the marker object 30. Accordingly, the virtual image 40 overlapping the marker object 30 is moved and displayed according to the motion track and motion directional vector of the marker object 30. Moreover, when the motion speed of the vehicle marker image 30 is predetermined, the movement vector of the vehicle marker image 30 is predetermined. Lee teaches at column 10, lines 23-67 and column 11, lines 1-35) that the virtual image 40 is moved at a constant speed (which is a preset speed). Accordingly, the motion directional vector is predetermined. 
Lee teaches that the processor can display the virtual image 40 in a manner overlapping the marker object 30 and therefore the motion track of the virtual image 40 can be the same as the motion track of the marker object 30. Lee teaches at column 22, lines 24-30 that if the viewing angle of the camera unit is changed, a location in which the marker object 1410-1 is displayed in the image may be changed as well. Accordingly, the user is capable of changing the moving directional vector of the marker object when the user changes a viewing angle of the camera unit. 
Lee teaches that the portable device can detect a marker object based on a viewing angle of the camera unit. Lee teaches at FIGS. 13A-13C that the portable device can detect a moving speed and a moving direction of a user using the sensor unit. Lee teaches at FIGS. 3A-3B and FIG. 6B/14B that the virtual image 40-1 or 40-2 is displayed and moved at a constant speed based on a directional vector along a motion track being the same or parallel to the bus line or 
Lee teaches that the portable device senses a position and a direction of the marker object using a sensor unit from the captured image and a moving direction vector is predetermined prior to moving the virtual image and therefore the comment is displayed in the screen coordinate system based on the predetermined moving direction vector. Lee teaches at FIGS. 5A-5C that the moving speed of the virtual image (comment) is a constant speed (a predetermined speed) based on the predetermined reference speed and thus has taught a predetermined direction vector in which the virtual image is moved and displayed. 
Lee teaches at FIG. 5A-5D and 6A-6B and FIG. 14B that the comment 40/1420 is displayed by moving across a real space in front of the portable device and the comment 40/1420 is displayed in the screen coordinate system based on a predetermined vector at a predetermined reference speed (at column 10, lines 23-67 and column 11, lines 1-35) moving at a constant speed. Lee teaches at FIG. 16 that the moving direction of the comment is predetermined 
Lee teaches that the virtual image is displayed based on the predetermined moving vector of the marker object in S1640 of FIG. 16 prior to moving the comment in S1650 of FIG. 16. 

Lee’s virtual image 40 is moved and displayed at FIGS. 5A-5C at a constant speed along the moving horizontal moving direction which is detected by the sensor unit of the portable device. 
Lee teaches that FIGS. 5A-5C and column 11, lines 10-21 that the virtual object 40 is moved and displayed at a predetermined moving direction vector based on a constant speed where the portable device obtains the moving speed of the virtual image 40 with a predetermined 
The tags of Mildew are displayed at the screen coordinates while the physical objects are located at the spatial locations of the world coordinate system. The 3D data sets and 2D images of Mildew are provided in the different/local coordinate frames and the global alignments are performed for the 3D data sets via coordinate transformations even though the 3D model has the same global coordinate frame. Accordingly, the tags of Mildew in the local coordinates are converted to the global coordinates via the global alignments performed on the 2D or the 3D data containing a tag. 
Mildew teaches at Paragraph 0027 that as the 3D model is viewed from different perspectives, the icon or symbol remains spatially aligned relative to the point, area, or object that it is associated with and the other visual features of the 3D model and at Paragraph 0039 that the method further includes displaying one or more tag icons in the different representations for one or more tags of the tags at spatially aligned positions in the different representations based on one or more defined points of the defined points that the one or more tags are respectively associated with. Mildew teaches at Paragraph 0173 that the tag’s position may only be known relative to a local portion of the captured 2D and 3D data. The position of the tag relative to the 3D model may be determined by applying the same spatial transformation (coordinate transformation) to the tag as was applied to the local 2D or 3D data it was captured in reference 
Mildew teaches at Paragraph 0063 that the alignment process can involve determining position and visual feature data for respective points in received 3D data sets associated with known camera capture positions and orientations relative to a global 3D coordinate space…..an algorithm determines potential alignments between the different 3D data sets via coordinate transformations and at Paragraph 0065 that the alignment process can involve determining position and visual feature data for respective points in received 3D data sets associated with known camera capture positions and orientations relative to a global 3D coordinate space and additional data may localize the position of different parts of the 2D imagery data within the 3D model. 

Lee’s screen coordinate system meets the claimed second coordinate system. Lee’s world environment is constructed based on the world coordinate system and the position of the physical object is detected in the world coordinate system. The 
In other words, Lee teaches at column 5, lines 1-21 that the sensor unit 150 senses an environment of a device…The at least one sensing means may include…GPS sensor and the sensor unit 150 detects a gaze of a user and can deliver a gaze location to the processor (in the world coordinate system) and at column 6, lines 50-60 that the portable device 100 can capture an image 20 in front of the device within an viewing angle 10 area using a camera unit and at column 7, lines 30-40 that the graphic user interface format can include a display position (in the screen coordinate system of the display unit), a display size, a display shape, a display color of the virtual image….the portable device 100 can display the virtual image 40 (at a screen coordinate) based on a (world) position of the marker object 30 (such as a user gaze location in the real world environment). Accordingly, the positions of the marker objects 30-1, 30-2, 30-3 and 30-4 in FIG. 3A-3B are converted into the screen positions of the virtual images 40-1, 40-2, 40-3 and 40-4 as the portable device displays each of the virtual images (at the corresponding screen coordinates) based on the (real-world) positions of the corresponding specific marker objects as Lee teaches at column 9, lines 1-35 that the portable device can sense a (world) position and a direction of the marker object using the sensor unit (having GPS sensor)…the marker object 30 may correspond to such an object fixed on a GPS as a building, a bus stop information board and the like.
Lee teaches at column 9, lines 15-58 that the portable device 100 can detect the absolute position change of the marker object 30….the portable device 100 moves a virtual image 40 (on the display unit) according to the (world) position change of the marker object 30 and can obtain a moving speed of the virtual image 40 using the processor…the processor can further obtain a . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mildew et al. US-PGPUB No. 2018/0143756 (hereinafter Mildew) in view of Lee et al. US Patent No. 9,361,733 (hereinafter Lee); Tsurumi et al. US-PGPUB No. 2012/0057794 (hereinafter Tsurumi); 
Komatsu US-PGPUB No. 2015/0302649 (hereinafter Komatsu); 
Ooi et al. US-PGPUB No. 2012/0210255 (hereinafter Ooi) and Han et al. US-PGPUB No. 2020/0210704 (hereinafter Han). 

Re Claim 1: 
Mildew teaches a method of displaying comment information, comprising: 
determining position information of a mobile terminal in a first coordinate system, the mobile terminal comprising a camera, Mildew teaches at Paragraph 0070 that a local floor height may be determined and the intersection of the ray cast from the camera to the center of the display with the surface of the local floor height may be used to determine the central point. 
Mildew teaches at Paragraph 0045 that the sets of 3D data employed to generate the 3D model of the kitchen were captured via a camera provided on a mobile device and at Paragraph 0047 that interaction with the respective tag icons 102, 104 and 106 can cause the tag data or metadata associated therewith to be presented or rendered to a user and at Paragraph 0065 that the 3D model generation component 406 can determine viewpoints based on camera poses, location data, e.g., relative location of one or more capturing devices and a viewpoint can include a viewpoint of a 2D image, a viewpoint of a 3D image. The 3D model generation component 406 can also correlate 2D imagery data and 3D imagery data…a coordinate of 3D planar space represented as an (X, Y, Z) coordinate, wherein X, Y and Z represent the position of a point relative to three perpendicular axis in a 3D coordinate space); 
determining first position information associated with at least one comment in the first coordinate system based on the position information of the mobile terminal (
Applicant failed to recognize that the 3D data sets and 2D images of Mildew are provided in the different/local coordinate frames and the global alignments are performed for the 3D data sets via coordinate transformations even though the 3D model has the same global coordinate frame. Accordingly, the tags of Mildew in the local coordinates are converted to the global coordinates via the global alignments performed on the 2D or the 3D data containing a tag. 
Mildew teaches at Paragraph 0027 that as the 3D model is viewed from different perspectives, the icon or symbol remains spatially aligned relative to the point, area, or object that it is associated with and the other visual features of the 3D model and at Paragraph 0039 that the method further includes displaying one or more tag icons in the different representations for one or more tags of the tags at spatially aligned positions in the different representations based on one or more defined points of the defined points that the one or more tags are respectively associated with. Mildew teaches at Paragraph 0173 that the tag’s position may only be known relative to a local portion of the captured 2D and 3D data. The position of the tag relative to the 3D model may be determined by applying the same spatial transformation (coordinate transformation) to the tag as was applied to the local 2D or 3D data it was captured in reference to. Mildew’s 3D coordinate space in which the finalized 3D model constitutes the second coordinate system. Mildew’s local tag position relative to a local portion of the captured 2D and 3D data in the different coordinate frames are transformed via the coordinate transformations. 
Mildew teaches at Paragraph 0154 that as a user navigates about a 3D space model, the streaming component 1002 can stream 3D model content and tag data to the client device 424 in an order based on the movement of the user through the model such that the client device 424 regularly receives content that is relevant to the current navigation location of the user. 
Mildew teaches at Paragraph 0063 that the alignment process can involve determining position and visual feature data for respective points in received 3D data sets associated with known camera capture positions and orientations relative to a global 3D coordinate space…..an algorithm determines potential alignments between the different 3D data sets via coordinate transformations and at Paragraph 0065 that the alignment process can involve determining position and visual feature data for respective points in received 3D data sets associated with known camera capture positions and orientations relative to a global 3D coordinate space and additional data may localize the position of different parts of the 2D imagery data within the 3D model. 
Mildew teaches at Paragraph 0173 the position of the tag relative to the 3D model may be determined by applying the same spatial transformation to the tag as was applied to the local 2D or 3D data it was captured in reference to. Mildew teaches at Paragraph 0101 that the client tag component 428 can automatically and dynamically move the positon of the tag icon 304 in representation 300 such that it is still spatially aligned with the fireplace); 
converting the first position information associated with the at least one comment to second position information associated with the at least one comment in a second coordinate system based on one or more predetermined rules (
Applicant failed to recognize that the 3D data sets and 2D images of Mildew are provided in the different/local coordinate frames and the global alignments are performed for the 3D data sets via coordinate transformations even though the 3D model has the same global coordinate frame. Accordingly, the tags of Mildew in the local coordinates are converted to the global coordinates via the global alignments performed on the 2D or the 3D data containing a tag. 
Mildew teaches at Paragraph 0063 that the alignment process can involve determining position and visual feature data for respective points in received 3D data sets associated with known camera capture positions and orientations relative to a global 3D coordinate space…..an algorithm determines potential alignments between the different 3D data sets via coordinate transformations and at Paragraph 0065 that the alignment process can involve determining position and visual feature data for respective points in received 3D data sets associated with known camera capture positions and orientations relative to a global 3D coordinate space and additional data may localize the position of different parts of the 2D imagery data within the 3D model. 
Mildew teaches at Paragraph 0027 that as the 3D model is viewed from different perspectives, the icon or symbol remains spatially aligned relative to the point, area, or object that it is associated with and the other visual features of the 3D model and at Paragraph 0039 that the method further includes displaying one or more tag icons in the different representations for one or more tags of the tags at spatially aligned positions in the different representations based on one or more defined points of the defined points that the one or more tags are respectively associated with. Mildew teaches at Paragraph 0173 that the tag’s position may only be known relative to a local portion of the captured 2D and 3D data. The position of the tag relative to the 3D model may be determined by applying the same spatial transformation (coordinate transformation) to the tag as was applied to the local 2D or 3D data it was captured in reference to. Mildew’s 3D coordinate space in which the finalized 3D model constitutes the second coordinate system. Mildew’s local tag position relative to a local portion of the captured 2D and 3D data in the different coordinate frames are transformed via the coordinate transformations. 
Mildew teaches at Paragraph 0200 that the rendering component 426 can employ inference component 2209 to facilitate determining when and how to display a tag icon and/or the tag associated therewith based on the various conditions. 
Mildew teaches at Paragraph 0173 that the tag’s position may only be known relative to a local portion of the captured 2D and 3D data….the position of the tag relative to the 3D model may be determined by applying the same spatial transformation to the tag as was applied to the local 2D or 3D data it was captured in reference to. 
Mildew teaches at Paragraph 0168 that a tag icon and its associated tag data is displayed can be tailored based on defined navigational cues and/or a size and location of the point, area of object in the representation of the 3D model); 
obtaining the at least one comment (Mildew teaches at Paragraph 0085 that the applications or executable object can allow a user to comment on the tag data can include hyperlinks that link to additional information about a point…the tagged object, provide a review on the tagged object….text associated with a particular object in a 3D model can provide information such as a description of the object, an origin of the object); and 
displaying the at least one comment based on the second position information associated with the at least one comment in the second coordinate system (Mildew teaches at Paragraph 0173 the position of the tag relative to the 3D model may be determined by applying the same spatial transformation to the tag as was applied to the local 2D or 3D data it was captured in reference to).
Komatsu teaches at FIG. 1 and Paragraph 0052 that the origin of the camera coordinate system may be located at the same position as the position of a focal point of the camera and at Paragraph 0070 that the origin of the screen coordinate system corresponds to a single point on an optical axis of the camera. 
Komatsu thus teaches the claim limitation: a focus point of the camera being an origin of the first coordinate system. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have applied Komatsu’s origin of the camera coordinate system to be the focal point of the camera to have modified Mildew’s placement of comment on a real object (e.g., the refrigerator in Mildew FIG. 3) which is focused by the user. One of the ordinary skill in 
Additionally, Ooi teaches at Paragraph 0092 that the position of the real object represents the position coordinates of each real object on the global coordinate system and typically corresponds to the position of the origin of each real object on the local coordinate system and at FIGS. 8-9 and/or FIG. 15 and Paragraph 0145 that a focus point of the camera being an origin of the object’s local coordinate system. 
Han teaches at Paragraph 0022 that one of the feature points in the physical environment 140 may be selected as a reference point, e.g., an origin for coordinates of the world space….the pose of the device 131/camera may be specified as a rotation and translation from the reference point at the origin at the intersection of X, Y and Z…the local frame of reference of device 131/camera is illustrated at 135. The axis U, V and W may be defined by one or more rotations from the axis X, Y and Z. The position of the origin at the intersection of U, V and W may be specified as a vector/positional translation from the point at the intersection/origin of X, Y and Z. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have applied Komatsu’s origin of the camera coordinate system to be the focal point of the camera to have modified Mildew/Han/Ooi’s placement of comment on a real object (e.g., the refrigerator in Mildew FIG. 3 and/or Ooi FIG. 15 and/or Han FIG. 1) which is focused by the user. One of the ordinary skill in the art would have been motivated to have defined the origin of the camera coordinate system as the focal point of the camera so that the 
Mildew does not explicitly teach the claim limitation that the method further comprises: determining a motion track and a motion speed with which the at least one comment is to be displayed in the second coordinate system based on a predetermined vector; and displaying the at least one comment according to the motion track and the motion speed in the second coordinate system, wherein the at least one comment is displayed by moving across a real space. 
Tsurumi teaches at Paragraph 0128 that the moving speed of the real object is equal to a predetermined threshold. Tsurumi teaches at FIGS. 15-19 and Paragraph 0187 that the output image generation unit 270 sets the transparency of a display object for displaying the display information and thereby arranging a display object by determining a motion track and motion speed of the display object based on a predetermined attraction/repulsion vector. Tsurumi’s teaching of the moving speed of the real object being equal to a predetermined moving speed allows a predetermined directional vector to be determined based on the predetermined position change according to the predetermined moving speed when the moving speed of the person is equal to a predetermined threshold. Tsurumi’s teaching can be applied to Lee’s moving speed of the marker object (vehicle) such that the moving speed can be equal to a predetermined moving speed. 

Tsurumi when applied to Lee teaches the claim limitation that the method further comprises: determining a motion track and a motion speed with which the at least one comment is to be displayed in the second coordinate system based on a predetermined vector; and displaying the at least one comment according to the motion track and the motion speed in the 
Lee teaches at FIG. 12A-12C and 14A-14B and column 22, lines 30-60 a moving direction of the marker object and the virtual image wherein the virtual image can move together with the marker object. 
Moreover, the direction vector of the marker object is predetermined prior to determining the motion track and the motion speed of the virtual image. 
Lee teaches at FIG. 5A and FIG. 14B obtaining a moving speed of the virtual image to be the same as the moving speed of the marker object in accordance with a position change (direction vector) of the marker object or based on the predetermined moving direction of the marker object using the processor after the processor obtains the moving speed of the marker object 30. Moreover, the moving speed of the marker object can be set to be the same as the first reference speed or the second reference speed or the predetermined speed. 
Lee teaches at FIG. 14B determining a motion track of the virtual image to be the same as the motion track (e.g., a bus line) of the marker object based on the predetermined moving direction of the marker object wherein the virtual image is displayed as information on a bus line. Lee teaches at FIG. 14B and column 22, lines 57-60 that the virtual image can move together with the marker object based on the predetermined motion vector of the marker object. Lee teaches at column 24, lines 53-63 determining the motion track and motion speed of the virtual image based on the predetermined moving direction of the marker object wherein the motion speed of the virtual object is the same as the motion speed of the marker object. 
Lee teaches that the portable device can sense a position and a direction (vector) of the marker object using the sensor unit. Accordingly, the moving direction (vector) of the marker object is determined by the portable device. When the virtual image is displayed overlapping the marker object, the motion track of the virtual image is the same as the motion track of the marker object (bus) and the moving direction (vector) of the virtual image is the same as the moving direction (vector) of the marker object (bus). Thus, the moving direction of the virtual image is determined by the portable device. 
Lee shows a directional motion vector on the bus line. Lee’s bus line in FIGS. 3A-3B, 10A-10C, 12A-12C, 13A-13C, and 14A-14B is a preset bus line (motion track) in which the motion track and the motion directional vector of the marker vehicle object and/or the virtual image are defined. Lee teaches at column 1, lines 30-35 and column 40-47 that the processor can display the virtual image 40 in a manner of overlapping the marker object 30. Accordingly, the virtual image 40 overlapping the marker object 30 is moved and displayed according to the motion track and motion directional vector of the marker object 30. Moreover, when the motion speed of the vehicle marker image 30 is predetermined, the movement vector of the vehicle marker image 30 is predetermined. Lee teaches at column 10, lines 23-67 and column 11, lines 1-35) that the virtual image 40 is moved at a constant speed (which is a preset speed). Accordingly, the motion directional vector is predetermined. 
Lee teaches that the processor can display the virtual image 40 in a manner overlapping the marker object 30 and therefore the motion track of the virtual image 40 can be the same as the motion track of the marker object 30. Lee teaches at column 22, lines 24-30 that if the viewing angle of the camera unit is changed, a location in which the marker object 1410-1 is displayed in the image may be changed as well. Accordingly, the user is capable of changing the moving directional vector of the marker object when the user changes a viewing angle of the camera unit. 
Lee teaches that the portable device can detect a marker object based on a viewing angle of the camera unit. Lee teaches at FIGS. 13A-13C that the portable device can detect a moving speed and a moving direction of a user using the sensor unit. Lee teaches at FIGS. 3A-3B and FIG. 6B/14B that the virtual image 40-1 or 40-2 is displayed and moved at a constant speed based on a directional vector along a motion track being the same or parallel to the bus line or the motion directional vector of the marker object 30. Lee also teaches changing a directional vector of the virtual image based on the changed directional vector of the marker object. 
Lee teaches that the portable device senses a position and a direction of the marker object using a sensor unit from the captured image and a moving direction vector is predetermined prior to moving the virtual image and therefore the comment is displayed in the screen coordinate system based on the predetermined moving direction vector. Lee teaches at FIGS. 5A-5C that the moving speed of the virtual image (comment) is a constant speed (a predetermined speed) based on the predetermined reference speed and thus has taught a predetermined direction vector in which the virtual image is moved and displayed. 
Lee teaches at FIG. 5A-5D and 6A-6B and FIG. 14B that the comment 40/1420 is displayed by moving across a real space in front of the portable device and the comment 40/1420 is displayed in the screen coordinate system based on a predetermined vector at a predetermined reference speed (at column 10, lines 23-67 and column 11, lines 1-35) moving at a constant speed. Lee teaches at FIG. 16 that the moving direction of the comment is predetermined 
Lee teaches that the virtual image is displayed based on the predetermined moving vector of the marker object in S1640 of FIG. 16 prior to moving the comment in S1650 of FIG. 16. 
Lee teaches at column 5, lines 1-21 that the sensor unit 150 senses an environment of a device…The at least one sensing means may include…GPS sensor and the sensor unit 150 detects a gaze of a user and can deliver a gaze location to the processor (in the world coordinate system) and at column 6, lines 50-60 that the portable device 100 can capture an image 20 in front of the device within an viewing angle 10 area using a camera unit and at column 7, lines 30-40 that the graphic user interface format can include a display position (in the screen coordinate system of the display unit), a display size, a display shape, a display color of the virtual image….the portable device 100 can display the virtual image 40 (at a screen coordinate) based on a (world) position of the marker object 30 (such as a user gaze location in the real world environment). Accordingly, the positions of the marker objects 30-1, 30-2, 30-3 and 30-4 in FIG. 3A-3B are converted into the screen positions of the virtual images 40-1, 40-2, 40-3 and 40-4 as the portable device displays each of the virtual images (at the corresponding screen coordinates) based on the (real-world) positions of the corresponding specific marker objects as Lee teaches at column 9, lines 1-35 that the portable device can sense a position and a direction of the marker object using the sensor unit (having GPS sensor)…the marker object 30 may correspond to such an object fixed on a GPS as a building, a bus stop information board and the like.
Lee teaches at column 9, lines 15-58 that the portable device 100 can detect the absolute position change of the marker object 30….the portable device 100 moves a virtual image 40 according to the position change of the marker object 30 and can obtain a moving speed of the virtual image 40 using the processor…the processor can further obtain a moving speed of the marker object 30 from the image captured by the camera unit. Lee teaches at FIG. 5A and column 10, lines 3-40 that the portable device moves the virtual image 40 according to a position change of a marker object 30…if the moving speed of the virtual image 40 is slower than the first reference speed, a user can sufficiently read the virtual image 40). 


Re Claim 9: 
The claim 9 is in parallel with the claim 1 in the form of an apparatus claim. The claim 9 is subject to the same rationale of rejection as the claim 1. 
The claim 9 further recites a system of a system of displaying comment information, comprising: at least one processor; and at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the system to [perform the method of the claim 1]. 
However, Mildew further teaches the claim limitation of displaying comment information [Mildew Paragraph 0224], comprising: at least one processor [e.g., a microprocessor of Mildew Paragraph 0224]; and at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the system to [perform the method of the claim 1] [e.g., the computer-readable storage medium of Mildew Paragraph 0232]. 
Re Claim 17: 
The claim 17 is in parallel with the claim 1 in the form of a computer product claim. The claim 17 is subject to the same rationale of rejection as the claim 1. 

However, Mildew further teaches the claim limitation of a non-transitory computer-readable storage medium, storing computer-readable instructions that upon execution by a processor cause the processor to implement operations comprising [the method steps of the claim 1] [e.g., the computer-readable storage medium of Mildew Paragraph 0232]. 

Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of receiving user input indicative of changing the motion track to a new movement track; determining a new directional vector corresponding to the new movement track; and displaying the at least one comment in the real space based on the new directional vector corresponding to the new movement track. 
However, Lee further teaches the claim limitation of receiving user input indicative of changing the motion track to a new movement track (
Lee teaches at FIGS. 13A-13C and FIGS. 14A-14B changing the motion track of the marker object and thereby changing the motion track of the virtual object. Lee teaches that the processor can display the virtual image 40 in a manner overlapping the marker object 30 and therefore the motion track of the virtual image 40 can be the same as the motion track of the marker object 30 in this embodiment. Lee teaches at column 22, lines 24-30 that if the viewing angle of the camera unit is changed, a location in which the marker object 1410-1 is displayed in the image may be changed as well. Accordingly, the user is capable of changing the moving directional vector of the marker object when the user changes a viewing angle of the camera unit); determining a new directional vector corresponding to the new movement track (
Lee teaches that the portable device can sense a position and a direction (vector) of the marker object using the sensor unit. Accordingly, the moving direction (vector) of the marker object is determined by the portable device. Moreover, when the virtual image is displayed overlapping the marker object, the moving direction (vector) of the virtual image is the same as the moving direction (vector) of the marker object. Thus, the moving direction of the virtual image is determined by the portable device. 
Lee teaches at FIGS. 13A-13C and FIGS. 14A-14B changing the motion track of the marker object and thereby changing the motion track of the virtual object. Lee teaches that the processor can display the virtual image 40 in a manner overlapping the marker object 30 and therefore the motion track of the virtual image 40 can be the same as the motion track of the marker object 30. Lee teaches at column 22, lines 24-30 that if the viewing angle of the camera unit is changed, a location in which the marker object 1410-1 is displayed in the image may be changed as well. Accordingly, the user is capable of changing the moving directional vector of the marker object when the user changes a viewing angle of the camera unit); and displaying the at least one comment in the real space based on the new directional vector corresponding to the new movement track (Lee teaches that the portable device can detect a marker object based on a viewing angle of the camera unit. Lee teaches at FIGS. 13A-13C that the portable device can detect a moving speed and a moving direction of a user using the sensor unit. Lee teaches at FIGS. 3A-3B and FIG. 6B/14B that the virtual image 40-1 or 40-2 is displayed and moved at a constant speed based on a directional vector along a motion track being the same or parallel to the bus line or the motion directional vector of the marker object 30. Lee also teaches changing a directional vector of the virtual image based on the changed directional vector of the marker object). 
Re Claim 22: 
The claim 22 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the at least one memory further storing instructions that upon execution by the at least one processor cause the system to: receive user input indicative of changing the motion track to a new movement track; determine a new directional vector corresponding to the new movement track; and display the at least one comment in the real space based on the new directional vector corresponding to the new movement track.
The claim 22 is subject to the same rationale of rejection as the claim 21. 
Re Claim 23: 
The claim 23 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that the operations further comprising: receiving user input indicative of changing the motion track to a new movement track; determining a new directional vector corresponding to the new movement track; and displaying the at least one comment in the real space based on the new directional vector corresponding to the new movement track. 
The claim 23 is subject to the same rationale of rejection as the claim 21.  

Claims 3-4, 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mildew et al. US-PGPUB No. 2018/0143756 (hereinafter Mildew) in view of Lee et al. US Patent No. 9,361,733 (hereinafter Lee); Tsurumi et al. US-PGPUB No. 2012/0057794 (hereinafter Tsurumi); 
Komatsu US-PGPUB No. 2015/0302649 (hereinafter Komatsu); 


Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the at least one comment comprises at least one of text, an image, or a video.
Mildew further teaches the claim limitation that the at least one comment comprises at least one of text, an image, or a video (
Mildew teaches at Paragraph 0085 that the applications or executable object can allow a user to comment on the tag data can include hyperlinks that link to additional information about a point…the tagged object, provide a review on the tagged object….text associated with a particular object in a 3D model can provide information such as a description of the object, an origin of the object. 
Mildew teaches at Paragraph 0045 that the sets of 3D data employed to generate the 3D model of the kitchen were captured via a camera provided on a mobile device and at Paragraph 0047 that interaction with the respective tag icons 102, 104 and 106 can cause the tag data or metadata associated therewith to be presented or rendered to a user and at Paragraph 0065 that the 3D model generation component 406 can determine viewpoints based on camera poses, location data, e.g., relative location of one or more capturing devices and a viewpoint can include a viewpoint of a 2D image, a viewpoint of a 3D image. The 3D model generation component 406 can also correlate 2D imagery data and 3D imagery data…a coordinate of 3D planar space represented as an (X, Y, Z) coordinate, wherein X, Y and Z represent the position of a point relative to three perpendicular axis in a 3D coordinate space. 
Mildew teaches at Paragraph 0065 that the alignment process can involve determining position and visual feature data for respective points in received 3D data sets associated with known camera capture positions and orientations relative to a global 3D coordinate space and at Paragraph 0173 the position of the tag relative to the 3D model may be determined by applying the same spatial transformation to the tag as was applied to the local 2D or 3D data it was captured in reference to. Mildew teaches at Paragraph 0101 that the client tag component 428 can automatically and dynamically move the positon of the tag icon 304 in representation 300 such that it is still spatially aligned with the fireplace). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that recognizing an object using an object recognition model; determining a category' of the object; and obtaining comment information associated with the category' of the object from a server for display of comments associated with the category' of the object in the second coordinate system. 
Mildew further teaches the claim limitation that recognizing an object using an object recognition model (Mildew at Paragraph 0188-0189 that the tag creation component 1104 can include object recognition component 2202 and the object recognition component 2202 can be configured to identify objects…can identify groups of objects associated with a particular room); determining a category' of the object (Mildew at Paragraph 0188-0189 that the tag creation component 1104 can include object recognition component 2202 and the object recognition component 2202 can be configured to identify objects…can identify groups of objects associated with a particular room and at Paragraph 0199 that a known object included in the tag data store 2210 can be associated with tags of different types, classes and content); and obtaining comment information associated with the category' of the object from a server for display of comments associated with the category' of the object in the second coordinate system (Mildew teaches at Paragraph 0195 that the tag data store 2210 can include information identifying a plurality of known objects…the tag data store is provided in memory included at or accessible by the 3D modeling and navigation server device 402). 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the at least one comment comprises at least one of text, an image, or a video.
The claim 11 is in parallel with the claim 3 in the form of an apparatus claim. The claim 11 is subject to the same rationale of rejection as the claim 3. 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the at least one memory further storing instructions that upon execution by the at least one processor cause the system to: recognize an object using an object recognition model; determine a category of the object; and obtain comment information associated with the category of the object from a server for display of comments associated with the category of the object in the second coordinate system.
The claim 12 is in parallel with the claim 4 in the form of an apparatus claim. The claim 10 is subject to the same rationale of rejection as the claim 4. 
Re Claim 19: 

The claim 19 is in parallel with the claim 4 in the form of a computer program product claim. The claim 19 is subject to the same rationale of rejection as the claim 4. 

Claims 5-6, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mildew et al. US-PGPUB No. 2018/0143756 (hereinafter Mildew) in view of Lee et al. US Patent No. 9,361,733 (hereinafter Lee); Tsurumi et al. US-PGPUB No. 2012/0057794 (hereinafter Tsurumi); 
Komatsu US-PGPUB No. 2015/0302649 (hereinafter Komatsu) and Fink et al. US-PGPUB No. 2020/0090409 (hereinafter Fink); 
Ooi et al. US-PGPUB No. 2012/0210255 (hereinafter Ooi) and Han et al. US-PGPUB No. 2020/0210704 (hereinafter Han). 

Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that determining a geographical location of the mobile terminal; and obtaining comment information associated with the geographical location from a server for display of comments associated with the geographical location in the second coordinate system. 

Mildew in view of Fink further teaches the claim limitation that determining a geographical location of the mobile terminal; and obtaining comment information associated with the geographical location from a server for display of comments associated with the geographical location in the second coordinate system (Mildew teaches at Paragraph 0057 that navigation server device 402 can provide the client device 424 access to data stored by the 3D modeling and navigation server….the data can include….capture position and orientation information, waypoints, tag icons, tags, tag position information, tag display information. 
Mildew teaches at Paragraph 0080 an actual capture position and orientation of a 2D image and at Paragraph 0081 that the server tag component 416 can facilitate associating tags with a 3D model generated by 3D generation component 406…..the client device 424 can include client tag component 428 to facilitate integrating tags and/or tag icons with representations of a 3D model that are rendered at the client device in association with navigation of the 3D model. The client tag component 428 can also facilitate rendering/displaying tags that have been associated or integrated with a representation of a 3D model that is rendered at the client device 424. Mildew teaches at Paragraph 0082 a tag refers data that is associated with a specific point….a tag can include text, images, 3D objects, video, audio, hyperlinks, executable objects.  
Mildew teaches at Paragraph 0195 that the tag data store 2210 can include information identifying a plurality of known objects…the tag data store is provided in memory included at or accessible by the 3D modeling and navigation server device 402. 
Mildew teaches at Paragraph 0173 the position of the tag relative to the 3D model may be determined by applying the same spatial transformation to the tag as was applied to the local 2D or 3D data it was captured in reference to). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the at least one comment comprises one or more comments on an object associated with the geographical location.
With respect to the claimed geographical location, Fink explicitly teaches at Paragraph 00004 marking the physical or geographic location where a given image or video is captured and at Paragraph 0021 consumer device 102 may further include a location sensor 110….and allows the geographic location of camera 104 and/or consumer device 102 to be determined. Fink teaches at Paragraph 0025 a storage of various AR objects and associated geographic location. Fink’s teaching of geographic location of capture when applied to Mildew’s capture position allows Mildew to have adopted a geographic location as the spatial capture position. One of the ordinary skill in the art would have been motivated to have provided the capture position by the location sensor of the client device in the form of a geographic location/position.  
Mildew teaches at Paragraph 0080 an actual capture position and orientation of a 2D image and at Paragraph 0081 that the server tag component 416 can facilitate associating tags with a 3D model generated by 3D generation component 406…..the client device 424 can include client tag component 428 to facilitate integrating tags and/or tag icons with representations of a 3D model that are rendered at the client device in association with navigation of the 3D model. The client tag component 428 can also facilitate rendering/displaying tags that have been associated or integrated with a representation of a 3D model that is rendered at the client device 424. Mildew teaches at Paragraph 0082 a tag refers data that is associated with a specific point….a tag can include text, images, 3D objects, video, audio, hyperlinks, executable objects and at Paragraph 0089 that the server device 402 identifies the tag and the 3D coordinate position of the point in the 3D coordinate space in which the 3D model is aligned and at Paragraph 0101 that the server tag component 416, the client tag component 428 and/or the rendering component 426 can be configured to determine where to spatially position a particular tag icon in a representation of a 3D model based on a defined spatial location of the point). 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the at least one memory' further storing instructions that upon execution by the at least one processor cause the system to: determine a geographical location of the mobile terminal; and obtain comment information associated with the geographical location from a server for display of comments associated with the geographical location in the second coordinate system.

Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that the at least one comment comprises one or more comments on an object associated with the geographical location.
The claim 14 is in parallel with the claim 6 in the form of an apparatus claim. The claim 14 is subject to the same rationale of rejection as the claim 6. 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that the operations further comprising: determining a geographical location of the mobile terminal; and obtaining comment information associated with the geographical location from a server for display of comments associated with the geographical location in the second coordinate system.
The claim 20 is in parallel with the claim 5 in the form of a computer program product claim. The claim 20 is subject to the same rationale of rejection as the claim 5. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mildew et al. US-PGPUB No. 2018/0143756 (hereinafter Mildew) in view of Lee et al. US Patent No. 9,361,733 (hereinafter Lee); Tsurumi et al. US-PGPUB No. 2012/0057794 (hereinafter Tsurumi); 

Ooi et al. US-PGPUB No. 2012/0210255 (hereinafter Ooi) and Han et al. US-PGPUB No. 2020/0210704 (hereinafter Han). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that the at least one comment comprises a Uniform Resource Locator (URL) of a video associated with the object.
Mildew in view of Fink further teaches the claim limitation that the at least one comment comprises a Uniform Resource Locator (URL) of a video associated with the object (Mildew teaches at Paragraph 0026 that a tag can include text…video…and a hyperlink and at Paragraph 0027 that a user can select a tag icon and be presented with a video…a hyperlink to a website. Mildew teaches at Paragraph 0082-0083 a tag refers data that is associated with a specific point….a tag can include text, images, 3D objects, video, audio, hyperlinks, executable objects….a tag associated with a point of interest can include a hyperlink to external websites as indicated by a URL or URI. A tag associated with a point of interest can include an advertisement….a tag associated with a point of interest can include an actual physical address). 
Greyling teaches a URL of video (Greyling teaches at Paragraph 0161 that the tags may be in the form of hyperlinks and may be selectable and thereby allowing a person who has viewed the video to select the hyperlink and be directed to other videos). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant to have incorporated Greyling’s URL of video to have modified Mildew’s hyperlink to 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 14 except additional claim limitation that the at least one comment comprises a Uniform Resource Locator (URL) of a video associated with the object.
The claim 15 is in parallel with the claim 7 in the form of an apparatus claim. The claim 15 is subject to the same rationale of rejection as the claim 7. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mildew et al. US-PGPUB No. 2018/0143756 (hereinafter Mildew) in view of Lee et al. US Patent No. 9,361,733 (hereinafter Lee); Tsurumi et al. US-PGPUB No. 2012/0057794 (hereinafter Tsurumi); 
Komatsu US-PGPUB No. 2015/0302649 (hereinafter Komatsu); 
Ooi et al. US-PGPUB No. 2012/0210255 (hereinafter Ooi) and Han et al. US-PGPUB No. 2020/0210704 (hereinafter Han). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that in response to receiving a user’s click operation on a hyperlink included in the at least one comment, displaying a web page corresponding to the hyperlink. 
Mildew further teaches the claim limitation that in response to receiving a user’s click operation on a hyperlink included in the at least one comment, displaying a web page Mildew teaches at Paragraph 0026 that a tag can include text…video…and a hyperlink  and at Paragraph 0027 that a user can select a tag icon and be presented with a video…a hyerlink to a website. Mildew teaches at Paragraph 0082-0083 a tag refers data that is associated with a specific point….a tag can include text, images, 3D objects, video, audio, hyperlinks, executable objects….a tag associated with a point of interest can include a hyperlink to external websites as indicated by a URL or URI. A tag associated with a point of interest can include an advertisement….a tag associated with a point of interest can include an actual physical address). 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the at least one memory further storing instructions that upon execution by the at least one processor cause the system to: in response to receiving a user’s click operation on a hyperlink included in the at least one comment, display a web page corresponding to the hyperlink.
The claim 16 is in parallel with the claim 8 in the form of an apparatus claim. The claim 16 is subject to the same rationale of rejection as the claim 8.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613